By the Court.
The contract of insurance was between the defendant and the wife. The premiums were paid by the husband with her consent and on .account of her policy. He incurred no responsibility to her by reason of such payment, *169was no party to her contract with the defendant, and suffered no injury from the invalidity of that contract. If any action can be maintained to recover the amount of the premiums so paid, it must be in her name, and not in his. North America Ins. Co. v. Wilson, 111 Mass. 542. Judgment on the verdict.